Citation Nr: 1234269	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), a depressive disorder, or a dysthymic disorder.  

2.  Whether new and material evidence has been received to reopen service connection for coronary artery disease.  

3.  Entitlement to service connection for a disability manifested by obesity.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for a right knee disorder.  

6. Entitlement to an increased (compensable) rating for residuals of a fractured coccyx.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1954 to October 1957, and from February 1958 to December 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2009, a travel board hearing was held before a Veterans Law Judge who is no longer a member of the Board.  A transcript of the hearing is associated with the Veteran's claims file.  The case was remanded by the Board in August 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted, the Veteran gave testimony before a Veterans Law Judge in July 2009.  As that Judge is no longer a member of the Board, the Veteran was afforded an opportunity for an additional hearing.  38 C.F.R. § 20.717 (2011).  By letter dated in September 2012, the Veteran elected to appear at a hearing before a Veterans Law Judge of the Board at the RO (Travel Board hearing).  

Accordingly, the issues on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran should be scheduled for a Travel Board hearing at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



